—In a proceeding pursuant to article 4 of the Family Court Act, petitioner appeals from an order of the Family Court, Nassau County, dated February 17, 1978, which, after a hearing, directed her to pay child support in the amount of $87.50 per week and denied her application for counsel fees. Order modified, on the facts, by reducing the child support award to $35 per week. As so modified, order affirmed, without costs or disbursements. The Family Court failed to set forth the essential facts upon which its order was based, as required by section 165 of the Family Court Act and by CPLR 4213 (see Fennie v Fennie, 32 AD2d 874). This court, however, has a sufficient record before it to make its own findings of fact. The evidence established that the respondent father, prior to receiving custody of his son, paid $87 per week to the petitioner mother for the child’s support. His earnings approximate $41,000 per year and he has assets worth approximately $80,000. Petitioner earns approximately $28,000 per year and has assets worth approximately $20,000. Based on these figures, a $35 per week award of child support is more equitable than the amount awarded by the Family Court (see Matter of Carter v Carter, 58 AD2d 438). The Family Court did not abuse its discretion when it denied both parties’ applications for counsel fees. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.